DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is a non-final Office Action in response to the present US application number 17/705478, filed on 03/28/2022.  This application is a continuation application of, and claims priority to, U.S. patent application Ser. No. 15/803,215, filed on Nov. 3, 2017, which is a continuation application of, and claims priority to, U.S. patent application Ser. No. 12/649,160, filed on Dec. 29, 2009.
Claims 1-36 are canceled.  Claims 37-56 are new and presented for examination, with claims 37, 47 and 53 being independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 08/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 37-56 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 37-56 are directed to the abstract idea for ranking/re-ranking search results. The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Independent claims 37, 47 and 53
             Independent claims 37, 47 and 53 recite limitations of:
obtaining a plurality of images associated with a first set of image results, wherein the first set of image results are responsive to a first query; 
determining one or more categories associated with the first set of image results, wherein at least one of the categories specifies a presence of a particular visual feature in one or more images of the plurality of images; 
generating an association between the first query and the one or more categories based at least in part on the first set of image results; 
receiving a second query; 
obtaining second set of image results, wherein the second set of image results are responsive to the second query; 
determining a second query is associated with the first query; and 
modifying a ranking for the second set of image results based on the one or more categories associated with the first set of image results.
The limitations of obtaining …, determining …, generating …, receiving …, modifying …, is a process that, under its broadest reasonable interpretation of the claimed invention as a whole describe  an abstract idea.  These limitations do nothing to render the concept less abstract.
The limitation of modifying a ranking …, correspond to ideas held ineligible by the courts, such as mathematical concepts; wherein, the modifying a ranking … based on the one or more categories associated with the first set of image results is mathematical correlation; therefore, it falls within the “Mathematical concepts” grouping of abstract ideas.  
These judicial exceptions are not integrated into a practical application. In particular, the claims recite additional elements, “processor”,  “computing system”, “non-transitory computer readable media,” to perform the steps in the claims. These are generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea; thus, the claims are not patent eligible.

Claims 38-46, 48-52 and 54-56
The limitations as recited in claims 38-46, 48-52 and 54-56 are simply describe the concepts of ranking/re-ranking search results.   The claims do not include additional element(s) that is sufficient to amount to significantly more than the judicial exceptions.  The claims cannot provide an inventive concept.  Therefore, claims 38-46, 48-52 and 54-56 are directed to abstract ideas and are not patent eligible.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 37-54 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Bennet et al., US 2010/0293174 (hereinafter “Bennet”), and further in view of Wen et al., US 2009/0313239 (hereinafter "Wen").

Regarding claim 37, Bennet discloses, A computing system comprising: 
one or more processors (e.g. processor, Bennet: [0066] and [0068]); 
one or more non-transitory computer readable media (e.g. a computer-readable medium comprising processor-executable instructions configured to implement one or more of the techniques, Bennet: [0066]) that collectively store instructions that, when executed by the one or more processors, cause the computing system to perform operations, the operations comprising: 
obtaining a plurality of images associated with a first set of image results, wherein the first set of image results are responsive to a first query (e.g. FIG. 2, at 204, query results [interpreted as a first set of image results] can be provided that are classified by one or more categories using the classification of the query. In one embodiment, the query results provided (e.g., the documents [interpreted as plurality of images] from the index. For example, documents can comprise text files, spreadsheets, presentations, web-pages, photos, images, videos, programs, and many more) may be representative of categories that have a desired number (e.g., top percentage) of documents associated with the category, Bennet: [0039]-[0040]); 
determining one or more categories associated with the first set of image results, wherein at least one of the categories specifies a presence of a particular visual feature in one or more images of the plurality of images (e.g. At 304, one or more categories for the respective documents results can be identified using a distribution of the categories that is provided by the metadata attached to respective documents, Bennet: [0035] and Fig. 3); 
generating an association between the first query and the one or more categories based at least in part on the first set of image results (e.g. FIG. 3, at 306, one or more categories 354 for the query can be provided (e.g., predicted) based on a distribution of the one or more identified categories for respective documents in the results, Bennet: [0037], Fig. 3 and Fig. 4); 
Bennet does not directly or explicitly disclose:
receiving a second query; 
obtaining second set of image results, wherein the second set of image results are responsive to the second query; 
determining a second query is associated with the first query; and 
modifying a ranking for the second set of image results based on the one or more categories associated with the first set of image results.
	Wen teaches:
receiving a second query (e.g. When the search engine 104 receives a re-rank query [interpreted as a second query]. Typically this is done by selecting a "query image" as the selection, such as by clicking on one of the images in a manner that requests a re-ranking, Wen: [0016]-[0017] and Fig. 1); 
obtaining second set of image results, wherein the second set of image results are responsive to the second query (e.g. the image search engine invokes an adaptive image post-processing mechanism 112 to re-rank the initial results into a re-rank query response 114 that is then returned as re-ranked images [interpreted as second set of image results], Wen: [0017] and Fig. 1); 
determining a second query is associated with the first query (e.g. the adaptive image post-processing mechanism 112 includes a real-time algorithm that re-ranks the returned images according to their similarities with the query, Wen: [0019]); and 
modifying a ranking for the second set of image results based on the one or more categories associated with the first set of image results (e.g. the adaptive image post-processing mechanism 112 includes a real-time algorithm that re-ranks the returned images according to their similarities with the query.  The images/user selection 208 include a query image 218 that may be categorized by an intention categorization mechanism 220, Wen: [0019]-[0021]).
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify a query classification index as discloses by Bennett to include technique for image search results re-ranking as taught by Wen to provide better results for different categories of images.

Regarding claim 38, Wen further teaches, wherein determining the one or more categories associated with the first set of image results comprises: 
providing the plurality of images to each of a plurality of different computer image annotators that each visually analyze an image to identify particular visual features (e.g. the query image 218 may be processed by a featurizer mechanism 224 into various features values 228. Note that the classification and/or featurization may be done dynamically as needed, or may be pre-computed and retrieved from one or more caches 228. For example, a popular image that is often selected as a query image may have its class and/or feature values saved [interpreted as image annotators] for more efficient operation, Wen: [0020]-[0023]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify a query classification index as discloses by Bennett to include technique for image search results re-ranking as taught by Wen to provide better results for different categories of images.

Regarding claim 39, Bennet discloses, wherein determining the one or more categories associated with the first set of image results comprises:
categorizing, by a categorizer engine, the plurality of images into the one or more categories (e.g. At 304, one or more categories for the respective documents results can be identified using a distribution of the categories that is provided by the metadata attached to respective documents, Bennet: [0035], Fig. 2, item 204 and Fig. 3).

Regarding claim 40, Wen further teaches, wherein the operations further comprise:
categorizing, by a categorizer engine, one or more image results of the second set of image results into the one or more categories associated with the first query (e.g. the adaptive image post-processing mechanism 112 includes a real-time algorithm that re-ranks the returned images according to their similarities with the query.  The images/user selection 208 include a query image 218 that may be categorized by an intention categorization mechanism 220, Wen: [0019]-[0021] and Fig. 2).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify a query classification index as discloses by Bennett to include technique for image search results re-ranking as taught by Wen to provide better results for different categories of images.

Regarding claim 41, Wen further teaches, wherein determining a second query is associated with the first query comprises:
determining that the second query can be transformed into an alternative form that is same or similar to the first query (e.g. the Daubechies-4 Wavelets Transform (DWave) is used, which is characterized by a maximal number of vanishing moments for some given support, Wen: [0027]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify a query classification index as discloses by Bennett to include technique for image search results re-ranking as taught by Wen to provide better results for different categories of images.

Regarding claim 42, Bennett further discloses, wherein the operations further comprise:
receiving, at a data processing apparatus, the first query from a user related to a first data item associated with a first image (e.g. a query is issued 250, for example, by a user wishing to identify relevant documents from a set of documents, Bennett: [0032] and Fig. 2).

Regarding claim 43, Wen further teaches, wherein the operations further comprise:
determining the ranking for the second set of image results based on a determined relevance associated with each image result (e.g. As represented in FIG. 2, the images/user selection 208 include a query image 218 that may be categorized by an intention categorization mechanism 220 according to a set of predefined "intentions", such as into a class 222 from among those classes of intentions described below. Further, the query image 218 may be processed by a featurizer mechanism 224 into various features values 228. Note that the classification and/or featurization may be done dynamically as needed, or may be pre-computed and retrieved from one or more caches 228, Wen: [0020]-[0021]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify a query classification index as discloses by Bennett to include technique for image search results re-ranking as taught by Wen to provide better results for different categories of images.

Regarding claim 44, Wen further teaches, wherein obtaining the plurality of images associated with the first set of image results comprises determining an ordered list of documents based on the first query (e.g. the user may provide the intention classification itself along with the query image, such as from a list of classes, to specify something like "rank images that look like this query image but are portraits rather than this type of image;" this alternative is not described hereinafter for purposes of brevity, instead leaving classification up to the adaptive image post-processing mechanism 112, Wen: [0018]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify a query classification index as discloses by Bennett to include technique for image search results re-ranking as taught by Wen to provide better results for different categories of images.

Regarding claim 45, Bennet further discloses, wherein the first set of image results comprise documents determined to have a high rank based on the first query (e.g. a search engine may return results for the respective categories, and may also return merely categories that meet a desired ranking/percentage threshold. In another example, the search engine may return results for the respective categories, Bennet: [0039]).

Regarding claim 46, Wen further teaches, wherein the ordered list of documents is based at least in part on click data associated with the first set of image results (e.g. (e.g. When the search engine 104 receives a re-rank query [interpreted as a second query]. Typically this is done by selecting a "query image" as the selection, such as by clicking on one of the images in a manner that requests a re-ranking, Wen: [0016]-[0017] and Fig. 1. The user may provide the intention classification itself along with the query image, such as from a list of classes, Wen: [0018]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify a query classification index as discloses by Bennett to include technique for image search results re-ranking as taught by Wen to provide better results for different categories of images.

Claim 47 recites, A computer-implemented method, the method comprising steps are similar to subject matter of claim 37.  Therefore, claim 47 is rejected by the same reasons as indicated in the rejection of claim 37.

Regarding claim 48, Wen further teaches, wherein the one or more images of the plurality of images are selected based on a ranking of the first set of image results, wherein the ranking is based on one or more past user selections (e.g. the adaptive image post-processing mechanism 112 includes a real-time algorithm that re-ranks the returned images [interpreted as first set of image results] according to their similarities with the query.  As represented in FIG. 2, the images/user selection 208 include a query image 218 that may be categorized by an intention categorization mechanism 220 according to a set of predefined "intentions", such as into a class 222 from among those classes of intentions described below. Further, the query image 218 may be processed by a featurizer mechanism 224 into various features values 228, such as those described below. Note that the classification and/or featurization may be done dynamically as needed, or may be pre-computed and retrieved from one or more caches 228. For example, a popular image that is often selected as a query image may have its class and/or feature values saved for more efficient operation, Wen: [0019]-[0020] and Fig. 2).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify a query classification index as discloses by Bennett to include technique for image search results re-ranking as taught by Wen to provide better results for different categories of images.

Regarding claim 49, Bennet further discloses, wherein determining, by the computing system, the one or more categories associated with the first set of image results comprises:
analyzing, by the computing system, the one or more images using a computer vision technique (e.g. Resulting category predictions 602 show expected topics for such a query, along with the graphic ranking 604 of the topics, and the percentage of documents 606 from the set of documents in the index that are associated with the respective categories. The exemplary distribution 600 illustrates that seventy-three percent of the documents are associate with "computers" with the remaining documents being associated with the other topics at much smaller percentages, Bennet: [0051] and Fig. 6).

Regarding claim 50, Bennet further discloses, wherein determining, by the computing system, the one or more categories associated with the first set of image results comprises: 
annotating, by the computing system, the one or more images with one or more respective annotations (e.g. the metadata may be a simple data tag [interpreted as annotation] that represents a classification category. In this way, for example, a resulting index may comprise a list of documents, respectively having one or more (or maybe none) metadata tags attached, that can be used to identify one or more categories for the document, Bennet: [0023]).

Regarding claim 51, Wen further teaches, wherein the one or more respective annotations comprise a respective dominant color of each of the one or more images (e.g. characterize images from different perspectives, such as color, shape, and texture, Wen: [0023]-[0024]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify a query classification index as discloses by Bennett to include technique for image search results re-ranking as taught by Wen to provide better results for different categories of images.

Regarding claim 52, Bennet further discloses, wherein the one or more respective annotations comprise at least one of a text annotation or a graph annotation (e.g. a top three categories (e.g., computers, business, and society in FIG. 6)[interpreted as text annotations, Bennet: Fig. 6).

Claim 53 recites, One or more non-transitory computer-readable media (e.g. FIG. 10 is an illustration of an exemplary computer-readable medium comprising processor-executable instructions configured to embody one or more of the provisions set forth herein, Bennet: Fig. 10) that collectively store instructions that, when executed by one or more computing devices comprising one or more processors, cause the one or more computing devices to perform operations, the operations comprising steps are similar to subject matter of claim 37.  Therefore, claim 53 is rejected by the same reasons as indicated in the rejection of claim 37.

Regarding claim 54, Wen further teaches, wherein determining the one or more categories associated with the first set of image results comprises:
determining how many faces are in each of the one or more images (e.g. With respect to facial features, the existence of faces and their appearances give clear semantic interpretations of the image. A known face detection algorithm may be used on each of the images to obtain the number of faces, face size and position as the facial feature (Face) to describe the image from a "facial" perspective, Wen: [0031]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify a query classification index as discloses by Bennett to include technique for image search results re-ranking as taught by Wen to provide better results for different categories of images.

Regarding claim 56, Wen further teaches, wherein the operations further comprise: determining whether the one or more images comprise a screenshot (e.g. When the search engine 104 receives a re-rank query [interpreted as a second query]. Typically this is done by selecting a "query image" as the selection, such as by clicking on one of the images in a manner that requests a re-ranking, Wen: [0016]-[0017] and Fig. 1.  The selecting image(s) is a digital image, thus it has been interpreted as a screenshot).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify a query classification index as discloses by Bennett to include technique for image search results re-ranking as taught by Wen to provide better results for different categories of images.

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Bennet,  in view of Wen, and further in view of Albornoz et al., US 2004/0260929 (hereinafter “Albornoz”).

Bennet in view of Wen does not directly or explicitly disclose claim 55.
Regarding claim 55, Albornoz teaches:
determining a plurality of fingerprints for the plurality of images (e.g. when a user retrieve a data source "DS"[interpreted as image], from location "L" for annotating, the annotation system generates a digital fingerprint "DF" for the data source/image, Albornoz: [0044]); and
determining whether a subset of images of the plurality of images are similar based on the plurality of fingerprints (e.g. creates a digital fingerprint for a remote file/image [as a subset of images] and searches the local annotation store for a match. If the same fingerprint is found (DF=DF2) in the annotation store, the location of the remote file/image is added to the annotation store, Albornoz: [0055]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify a query classification index as discloses by Bennett in view of Wen to include digital fingerprinting for managing and annotating data objects as taught by Albornoz to provide a one-to-many relationship between a digital fingerprint and location at which a target data source within an annotation system.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031. The examiner can normally be reached Mon-Fri (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        

/CECILE H VO/Examiner, Art Unit 2153